                            (~,?c I1J~5TT
   Case 5:20-cv-00019-JPB-JPM
                    %~sj 5~   Document 37-16 Filed 08/28/20 Page 1 of 1 PageID #: 319
                                          Ii



BP-Sl48.055           INMZ~TE REQUEST TO STAFF                    CDFRM
SEP 98
U.S.     DEPARTMENT OF JUSTICE                                                        FEDERAL BUREAU OF PRISONS


 TO: (Name and Title of Staff Member)                                 DATE:
        SIf                                                                    ~
 FROM:                                                                REGISTER NO.:
          L~_/,(/1_~t_p
 WORK ASSIGNMENT:                                                     UNIT:



SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.   Your failure to be specific may result in no action being
taken.   If necessary, you will be interviewed in order to successfully respond to your
request.)

                        O~        O~-~O-/7,            ~   ~
                                  ~ /~/c               4~~J ~ ~ b~i+.- I                 h~v~ ~
1~~r-~               ~p ~ ~                                 ~ ~            P~Vi~r/~       ~       ~            b~

                                                                                             jt~c_I~;    /~r~’~i ~
                         L4,~J-tJ          ~               ~ ~J- (J)7 J~x~ ~ ~ 4-~ ~
ivj L   ~-   i~-/~   4-~ ,1?€~    ~       t    /~          ~J cc’
                                                             “—     b 4~k -]-.-~ C, t’ v ~ S ~ J 1’ “1
                                                                      ‘S-i ~




(A-e/--i~~                            r    ~                  ~                ~             4~J      ~
        /~r~≤J            b4J~ 4-~~            C~       b~c,~ic~ ~             ~ -IL~c~-~    i~    24~-~ Pj~rc
c~.-,L               J~(         ~1L.


                                                                                                  ~


                                                    (Do not write below this line)


 DISPOSITION:




                 Signature Staff Member                                Date



Record Copy - File; Copy - Inmate                                         This form replaces BP-l48.070 dated Oct 86
(This form may be replicated via WP)                                      and BP-Sl48.070 APR 94
